      Case 1:18-cr-00673 Document 121 Filed on 04/10/19 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                          UNITED STATES DISTRICT COURT                         April 10, 2019
                           SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk
                             BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §    CRIMINAL NO. 1:18-CR-673-01, 02, 03, 04
                                         §
MARCO PESQUERA                           §
NORMA LINDA VEGA                         §
SAUL ATKINSON                            §
GWENDOLYN SALDIVAR                       §

                                      ORDER

       The Court, having considered Defendant Gwendolyn Saldivar’s Amended Motion to

Reschedule Sentencing Hearing (Doc. No. 120) in the above numbered cause, grants the

motion.

       IT IS ORDERED that this case be continued and set for sentencing hearing on

June 20, 2019 at 8:30 a.m.

       SIGNED this 10th day of April, 2019.


                                              ______________________________
                                              Fernando Rodriguez, Jr.
                                              United States District Judge




1/1
